Filed 04/01/19                                     Case 19-21640                                                   Doc 9


  A?
                                   woj                                                              011

                     C                                         Y, bt 2) b~ )—N


      CQ     N1                                                               I


 1b
                           ru

                          yal~ ~U 0~~ak W&
                                                      a ocA-
                                                                       ooi    I     APR 1
                                                                              !UNffTft
                                                                                              20 1 9           1
                                                                                                               I
                                                                                                          IA
                                                     a                        h5i

       S4                S( kU)L) S       4QA                             :T- 6 vp- been ~whpj


             Q       4\f                                                  5d

    tO\,1        \ ovew     \( )   as                    4ks ofr
                 \                                             owyy-Awo

                                               QS
                                               Ss

        w~~\ Mt~- -~6 cvj ~ +5 -'~t             ~   -- 9b \j                              s
                 4~ )-\tw                                          + vc)\O-, VXADW cl bkw yp l-
                            o r                                  qvbp4 V lccoW o ~)            N ())(A- c-~         -




  V~\.5)L,                                                                        1Y 6v~ Pyip(4y
                                                                                               re
                                        UmOU
                                                         /                e9        CCU                foy
                                        \M     u1p Co                CS
                  -i-k \°r          cr                                 rv
                                          A)ekcb                                          At-
